955 A.2d 1014 (2008)
Kendrick BUCKWALTER, Petitioner
v.
BOROUGH OF PHOENIXVILLE, Respondent.
No. 85 MAL 2008.
Supreme Court of Pennsylvania.
September 3, 2008.

ORDER
PER CURIAM.
AND NOW, this 3rd day of September, 2008, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
(1) Whether Baldwin v. City of Philadelphia, 99 Pa. 164, 1881 WL 13869 (1881), which held Pa. Const. art. III, § 13, now § 27, did not apply to a municipal ordinance that changed a public officer's compensation mid-term, should be reversed.
(2) Whether Pa. Const. art. III, § 27 prohibits mid-term compensation changes for elected municipal officers by means of a municipal ordinance.